WEBB, Judge.
This is a case of first impression. The gravamen of the plaintiffs claim is that she should be entitled to recover for the negligence of her superiors in giving her negative reports in the course of her employment. She concedes that she was working under a contract for employment at will and could have been discharged by the proper persons whether or not her work was satisfactory. Tatum v. Brown, 29 N.C. App. 504, 224 S.E. 2d 698 (1976). The individual defendants did not have the authority to discharge the plaintiff. Each of them had a duty to file reports on the plaintiffs job performance, and she contends they should be held liable to her for their negligence in making these reports upon which other persons acted.
The plaintiff contends the tort of negligence should apply within the corporate relationship. She contends that within a corporation, there may be thousands of employees with no personal relationships. Supervisors make reports which other per*629sons use in deciding the future within the corporation of those in regard to whom the reports are made. She contends a person who makes such a report should be under a duty of due care to the person being evaluated and should be held liable if this standard of due care is violated. Plaintiff argues that employees’ rights have been greatly expanded in recent years and they should now be given this additional protection of negligence law.
We decline to extend the law of negligence as the plaintiff contends we should do. Without some personal injury, negligence is usually not actionable. We believe it would put an undue burden on a supervisor who must make reports on employees to know that he or she might be sued for an unfavorable report. We believe the efficiency of business is increased if frankness in work reports is encouraged.
Since the liability of the corporate defendant is predicated on the liability of the individual defendants, we hold the action as to all defendants was properly dismissed.
Affirmed.
Judges Martin (Robert M.) and Hill concur.